Allowable Subject Matter
Claims 1, 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 3-20, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose wherein said microprocessor is configured to discriminate: alarm triggering event sequence, comprising: a detection of movement of the opening element by the movement detector, without detection of an operator inside said trust perimeter by the first presence detector, a detection of presence inside the distrust perimeter by the second presence detector, without or before detection of presence of an operator inside said trust perimeter by the first presence detector, and non-alarm-triggering event sequences, comprising: 2USSN: 16/636,098 Response to OA mailed Apr. 28, 2022a detection of an operator inside the trust perimeter and then a detection of movement of the opening element, and a detection of an operator inside the trust perimeter encompassing a detection of presence inside the distrust perimeter; and a transmitter for transmitting an alarm, activated by the microprocessor according to the occurrence of one or other type of event in the context as claimed.

The closest prior art of Imai et al. (US 20080061970 A1) and Rabb et al. (US 20160341435 A1) fail to anticipate or make obvious the claimed invention.
Imai discloses an intrusion detecting terminal unit (13) having an opening/closing sensor is disposed on the window or door, a mat (16) containing a piezoelectric sensor (15) is disposed near under the window, and each of the intrusion detecting terminal unit (13) with the opening/closing sensor and the intrusion detecting terminal unit (15a) with the piezoelectric sensor comprises data communication means for transmitting or receiving data. In case of the intrusion, the intrusion detecting terminal unit (15a) under the window detects the intruder, and then if the intruder tries to open the window, the intruder is judged. However, when the user opens the window, the intrusion detecting terminal unit (15a) does not make the detection, and the intrusion detecting terminal unit (13) alone detects the opening of the window, whereby the user does not need to release the monitoring device every time of opening the window (Abstract).

Rabb discloses using active infrared (AIR) sensors to map a room of a home or building and determine whether an external portal (e.g., window and/or door) of the room is open or closed are provided. In particular, the systems and methods include outputting infrared (IR) light from an IR light source of an active infrared (AIR) sensor, receiving reflected IR light with a light sensor, and determining, with a processor coupled to the light sensor, whether a window of a room is open according to the received reflected IR light (Abstract).
None of the above references disclose the claimed features alone, or in obvious combination with other references.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN AKHTER whose telephone number is (571)272-9365.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272.4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHARMIN AKHTER/
Examiner, Art Unit 2689

/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689